IN THE SUPREME COURT OF PENNSYLVANIA



OFFICE OF DISCIPLINARY COUNSEL, :            No. 1965 Disciplinary Docket No. 3
                Petitioner      :
                                :            No. 103 DB 2013
           v.                   :
                                :            Attorney Registration No. 39650
JAMES ALLEN STEINER,            :
                Respondent      :            (Allegheny County)


                                       ORDER


PER CURIAM


      AND NOW, this 7th day of August, 2015, upon consideration of the Report and

Recommendations of the Disciplinary Board dated June 18, 2015; it is hereby

      ORDERED that James Allen Steiner is suspended from the Bar of this

Commonwealth for a period of one year retroactive to December 16, 2013, and he shall

comply with all the provisions of Pa.R.D.E. 217.

      It is further ORDERED that Respondent shall pay costs to the Disciplinary Board

pursuant to Pa.R.D.E. 208(g).